Citation Nr: 1227283	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals, lumbar sprain with degenerative changes and limitation of motion, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to May 1963 and from November 1964 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, among other things continued to rate the Veteran's service-connected lumbar spine disability as 40 percent disabling and granted entitlement to a total disability rating based on individual unemployability, effective August 22, 2006.   


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by limitation of flexion of 30 degrees or less without thoracolumbar spine ankylosis or doctor prescribed bedrest. 

2.  The radiculopathy of the Veteran's right lower extremity is manifested by absent ankle reflexes or diminished deep tendon reflexes and sensory symptoms equivalent to moderately severe incomplete paralysis of the sciatic nerve. 

3.  The radiculopathy of the Veteran's left lower extremity is manifested by absent ankle reflexes or diminished deep tendon reflexes and sensory symptoms equivalent to moderately severe incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent disability rating for residuals, lumbar sprain with degenerative changes and limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.71a, Diagnostic Code (DC) 5003-5242 (2011). 

2.  The criteria for a separate 40 percent rating, for radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Codes 5003-5242, 8520 (2011).

3.  The criteria for a separate 40 percent rating, for radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Codes 5003-5242, 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duites to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  Regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for the service-connected lumbar spine disorder.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2006 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2006 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Court further held that if the diagnostic code under which the Veteran was rated contained criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability. Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, to provide notice of diagnostic codes or notice that the claim could be substantiated with evidence of the impact of the disability on the activities of  daily life.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim. Id. 

Nevertheless, the August 2006 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The August 2006 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the August 2006 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The August 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

Additionally, in June 2008, the RO provided the Veteran with the rating schedules for the musculoskeletal system, the General Rating Formula for Diseases and Injuries of the Spine, and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The claim was subsequently readjudicated in an August 2008 Supplemental Statement of the Case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided with multiple proper orthopedic examinations, including as recently as July 2009 for his claim, as well as appropriate neurological clinical testing.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected lumbar spine disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The appeal is thus ready to be considered on the merits. 

II.  Laws and regulations
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 .

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

For neurological manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

III.  Evidence

A September 2006 radiology report from Wright Patterson Air Force Base revealed degenerative changes in the lumbar and thoracic spine.  

On VA examination in January 2007, the Veteran reported constant daily pain that was mild, dull, and caused aching discomfort in regards to his spine.  He denied any ongoing radiation.  He had complaints of stiffness and weakness.  He indicated that if he bent, stood, lifted, or just moved wrong, the back pain became sharp, stabbing, and caused crippling discomfort.  He had complaints of intermittent flare-ups once or twice a year that could last up to several weeks.  This was alleviated by bed rest.  

During a flare-up, he felt functionally impaired and limited.   He reported that he was typically bedridden and if he had an occupation or job that would require him to be physical in any way, then he would have an ongoing flare-up.  He reported that this was the reason that he retired.  He denied any weight loss, fever, malaise, dizziness, visual disturbances, numbness, bladder or bowel complaints, or erectile dysfunction from the back.  He had ongoing weakness, but did not utilize a cane, crutch, walker, or back brace.  He could walk approximately 100 yards or for 5 minutes before he would have to stop due to increased back pain.  He denied any history of falls or being unsteady.  He denied a history of surgeries.  His back condition affected his walking, but not transfers.  He was able to eat, groom, bathe, toilet, and dress routinely.  His recreational activities were greatly limited.  He could play miniature gold, and continue to drive.  He had a handicapped parking tag due to the back pain on ambulation.  

On neurological examination, sensory testing was normal and intact.  Motor examination showed 5/5 strength.  There was no atrophy.  Circumferential measurement was intact.  There was "good" strength.  Deep tendon, Achilles, and patellar reflexes were 2+/4+ and equal bilaterally.  X ray examination showed focally advanced degenerative disc/arthritic changes at L4-5.  

Spine examination showed negative straight-leg raises, bilaterally, in a seated position to 90 degrees.  With flexion of the legs, there was positive vertebral tenderness around the L4-L5 region.  There was no paravertebral tenderness.  Spinal contour was intact other than a loss of lumbar lordosis.  Limbs were symmetric. Good posture and gait was noted.  No spasm or weakness was noted.  There was vertebral tenderness.  There was no fixed deformity.  

Forward flexion was normal at 0 to 90 degrees.  Extension was decreased, 0 to 10 degrees.  Left lateral flexion was 0 to 20 degrees.  Right lateral flexion was 0 to 20 degrees.  Left lateral rotation was 0 to 20 degrees.  Right lateral rotation was 0 to 20 degrees. With repetitive testing, the Veteran developed a significant increase in the pain of the lumbar spine.  He was unable to complete 5 repetitions of movement due to developing a significant increase in pain.  

Pain was noticed with any extension movements of the spine or any repetitive movements of the lumbar spine.  There was no guarding and no spasms were noted.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner commented that this diagnosis was moderate to severe.  

Any repetitive movement sent the Veteran into a flare-up.  He was very careful in what he did for this not to occur.  The examiner added that the Veteran's back condition made him unemployable.  Any employment would require repetitive movements of the spine and he was unable to do so without being in a flare-up.  The Veteran would be unable to work with the described flare-ups.  

A July 2007 MRI report from Tri-County Medical Imaging noted a history of lumbar radiculopathy.  Among other things, there was disc desiccation with mild disc space narrowing and minimal annular disc bulge at L1-2 and a mild annular bulge at L4-5 and moderate bilateral facet arthropathy.  At L5-S1, there was severe right sided facet arthropathy that compressed the right side of the thecal sac and moderate left facet arthropathy.  

In correspondence received in October 2007, the Veteran reported that he was only able to walk approximately 200 feet before he would have to sit down and rest the nerves in his back.  

Treatment records from the Ohio Neurosurgical Institute, include an October 2007 MRI report, which showed foraminal stenosis, bilaterally at L4-5 and L5-S1 due to a combination of facet osteoarthropathy, ligamentous hypertrophy, and degeneration of the discs causing significant narrowing on both sides at those levels.  Decompressive lumbar laminectomy was discussed with the Veteran in an effort to "open up the nerves and hopefully help him to be able to get around better, stand longer, and walk further."  

He reported that he had no radicular pain or numbness or tingling.  He had no incontinence of the bladder or bowel, but he had neurogenic claudication.  On examination, strength in the lower extremities was normal.  Sensation was intact.  Deep tendon reflexes were 1+ in the knees and absent at the ankles.  He had poor toe and heel walking but negative straight leg raising.   

In statements dated in July 2008, the Veteran and his son reported that the Veteran was in constant pain, could no longer ride a bike, had trouble walking, and had pain while riding in a vehicle for long distances.  He struggled getting up and down the stairs, sitting, and doing housework, laundry, cleaning, vacuuming, etc.  It was getting harder for him to function and the lumbar spine condition had worsened.  

A September 2008 radiology report from Wright Patterson Air Force Base showed multilevel degenerative changes at the lower thoracic levels.  There was increased kyphosis when compared to the prior study, but no compression was seen.  There was severe degenerative disc disease at L4-5, which essentially was unchanged since from September 2006.  There were other degenerative changes and osteophytes.  

A September 2008 MRI report revealed mild multilevel discogenic and spondylitic changes with small central disc protrusion at the T7-8 level.  Also, the lumbar spine was stable appearing with multilevel discogenic and spondylitic changes most prominent at L4-5 and L5-S1 levels.  

VA neurosurgery clinic records dated in September 2008 report thoracolumbar spinal flexion was limited to 30 degrees by pain.  Straight leg raising was negative.  There was no decreased response to tactile stimulation of the lower extremities.  Motor strength was normal at 5/5 bilaterally.  Heel and to walking was normal.  Deep tendon reflexes were normal at 2+ and systemic throughout.  

On VA examination in July 2009, the Veteran reported that he was unsteady on his feet and would occasionally fall secondary to his back problem.  He had limitations in sitting, and standing.  He could only stand for 6-8 minutes secondary to back pain.  However, he would get a significant amount of back pain doing anything that required slight bending of his back, such as showering, brushing his teeth, undressing, and driving.  

He could not drive more than 50 miles due to back pain.  His recreational activities were limited, in that he could no longer play miniature golf, play softball, baseball, or anything that required any swinging type of motion.  He had complaints of pain, weakness, and stiffness in the back.  He has not had any surgeries on his back.  

He described an aching pain that lasted all day and would spread out across his hips.  He used to get radicular pain in his legs, but has not had it in so long that he didn't remember when he last had it.  He denied any current radiating pain.  Exacerbating factors included bending and alleviating factors included rest.  He denied any acute flare-ups.  He reported that he did not have any exacerbations that required trips to the emergency room.  

On examination, there was normal symmetry of the spine and limbs.  He ambulated with a slightly antalgic gait.  There was no evidence of extensive scoliosis, kyphosis, or lordosis.  There was tenderness to palpation in the L4-5 area.  There was no spasm or guarding.  Forward flexion was 0 to 40 degrees and was limited by pain and effort.  

He had normal lower extremity sensory examination.  Motor strength was 5/5.  Deep tendon reflexes were 1+, bilaterally.  There was negative straight leg raise, bilaterally; negative Babinski testing, and negative clonus and Waddell signs.  Repetitive motion testing was limited by pain.  The Veteran had pain in the lumbar spine at 20 degrees, with forward flexion.  He was able to maintain this range of motion and complete 5 repetitions.  He had pain at terminal ranges of motion.  An X-ray impression was advanced degenerative arthritis at L4-L5 with circumferential marginal spurring, similar in appearance to January 2007 VA examination.  The diagnosis overall was lumbar strain with degenerative changes.  

IV.  Analysis

Orthopedic manifestations

The Veteran's service-connected lumbar spine disability is currently assigned a 40 percent rating under Diagnostic Code 5243, for intervertebral disc syndrome.  The 40 percent rating has been in effect for more than 20 years and therefore, it is protected.  38 C.F.R. § 3.952.

A rating in excess of 40 percent under the General Rating Formula would require unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of ankylosis, let alone unfavorable ankylosis.  VA and private examiners have found that the Veteran has significant remaining motion in the lumbar spine.  The Veteran has not reported ankylosis.  

At the January 2007 VA examination the Veteran was unable to complete 5 repetitions of movement due to increasing back pain; however, he did have back motion on the examination prior to repetitive testing.  Additionally, functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45.  As there is no evidence of ankylosis at any point throughout the appeal period, the evidence is against a higher initial rating on that basis. 38 C.F.R. § 4.71a, DCs 5235-5242.

The rating schedule requires that intervertebral disc syndrome be rated under the General Formula for Diseases and Injuries of the Spine or incapacitating episodes, whichever is higher. See 38 C.F.R. § 4.71a, DC 5243, Note (2).  

On the January 2007 VA examination, the Veteran reported that he had intermittent flare-ups that were alleviated by bed rest, but there is no indication that the bed rest was physician prescribed.  Similarly, on the July 2009 VA examination, the Veteran reported that alleviating factors included rest, although it was not recorded that bed rest was required.  

The clinical evidence is negative for doctor prescribed bedrest and the Veteran has not alleged such physician prescribed bed rest.  An increased rating on this basis is therefore not warranted.  38 C.F.R. § 4.71a, DC 5243.  

Neurologic manifestations

Service connection has previously been denied for bilateral leg disability due to diabetes mellitus; but the record indicates that some neurologic impairment has been found in the lower extremities in the context of treatment and evaluation for the back disability.  

The Veteran's neurologic manifestations appear to have fluctuated during the course of the appeal-ranging from absent or diminished reflexes with radiating pain to essentially no neurologic disability.

The record indicates that the Veteran has had diminished or absent reflexes on evaluations during most of the appeal period.  See October 2007 treatment records from the Ohio Neurosurgical Group and September 2009 VA examination report.  Hence it is appropriate to provide a rating that contemplates those manifestations.  These manifestations are organic.  38 C.F.R. § 4.123.

Although, the Veteran has generally denied radiation, tingling, and numbness, he described pain as constant, sharp, stabbing, aching, and spreading out over the hips and limiting his ability to ambulate.  He has also reported unsteadiness and occasional falls secondary to his back problem.  See October 2007 correspondence and July 2009 VA examination report.  

Given the diminished or absent reflexes, it cannot be said that the neurologic manifestations are wholly sensory.  Cf. §§ 4.123, 4.124.  As such, the disabilities would warrant a rating in excess of mild incomplete paralysis, neuralgia or neuritis.  Given the diminished reflexes, the Veteran's credible reports and the results of diagnostic testing, a rating based on moderately severe paralysis of the sciatic nerve of the lower extremities is warranted.  Accordingly, a 40 percent rating for that disability is granted.  

A higher rating would require marked muscular atrophy.  There have been no reports of atrophy.  January 2007 VA examination report specifically found that there was no atrophy and motor strength on subsequent examinations was repeatedly reported as 5/5.  Hence, severe incomplete paralysis of either lower extremity has not been shown at any time during the appeal period.

Accordingly, the Veteran is entitled to a separate 40 percent rating for the neurological manifestations of his lumbar spine disability in the bilateral lower extremities under Diagnostic Code 8520. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra. The Board has found no section that provides a basis upon which to assign a higher disability rating. 

Extraschedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria for his lumbar spine sciatic nerve impairment.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  

The Board has considered the reports that the Veteran has had difficulty with walking, bending, standing, sitting, lifting, riding a bike, going up and down the stairs, and doing housework as a result of back pain and weakness that caused him to fall.  He also reported that he if he had an occupation or job that would require him to be physical in any way, then he would have an ongoing flare-up.  He reported that this was the reason that he retired.  His TDIU, which has been in effect since August 2006, contemplates an inability to work due to his service connected disabilities; hence this manifestation is contemplated under the rating schedule.  See 38 C.F.R. § 4.16 (2011).  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15. 













							(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 40 percent for residuals, lumbar sprain with degenerative changes and limitation of motion is denied. 

A separate 40 percent rating for neurologic impairment in the left lower extremity is granted.

A separate 40 percent rating for neurologic impairment in the right lower extremity is granted. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


